Order entered June 10, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00988-CV

 MARK LEE DICKSON AND RIGHT TO LIFE EAST TEXAS, Appellants

                                          V.

  THE AFIYA CENTER AND TEXAS EQUAL ACCESS FUND, Appellees

                On Appeal from the 116th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-20-08104

                                      ORDER

      Appellants’ May 30, 2021 Motion for Leave to File Additional or

Supplemental Briefing (the “Motion”) is GRANTED. Appellants’ letter brief,

attached to the Motion as Exhibit A, is ORDERED filed as of the date of this

order. Appellees may file their response to the letter brief, if any, by June 24, 2021.
/Erin A. Nowell/
ERIN A. NOWELL
JUSTICE